Citation Nr: 1646881	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veteran Affairs (VA) compensation benefits on behalf of the Veteran's child.  

(The issue of entitlement to entitlement to initial ratings for posttraumatic stress disorder (PTSD), with bipolar disorder, major depressive disorder, and alcohol abuse, in excess of 50 percent from August 9, 2010, and in excess of 70 percent from January 14, 2016, is the subject of a separate Board decision.)



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to January 1975.  

As to the matter of apportionment of the Veteran's compensation benefits on behalf of his child, this matter comes before the Board of Veterans' Appeals (Board) from a Special Apportionment Decision of a Department of Veterans Affairs (VA) Regional Office (RO) in February 2009 which found that the Veteran had provided $5,500 in child support since 2007 to the claimant, the Veteran's ex-wife and mother of his child, which equated to about $230 per month; and since the Veteran had been providing some support, which was substantial in relation to his then income, apportionment was denied.  The Veteran and the appellant, his ex-wife, were notified of this decision by letters of February 19, 2009.  

The appellant filed a Notice of Disagreement (NOD) to the denial of apportionment in March 2009, and requested consideration of her claim by a Decision Review Officer (DRO).  The DRO issued a Statement of the Case (SOC) in December 2010, which was mailed to the Veteran's ex-wife.  

A Substantive Appeal, VA Form 9, Appeal to the Board of Veterans' Appeals, was filed as to the apportionment issue in January 2011 and was signed by the Veteran's child (not his ex-wife).  

In May 2015 the Veteran wrote that he requested a videoconference, in lieu of the hearing in Washington, D. C.  

Undated letters informed the Veteran and his daughter that a hearing in Washington, D.C., was scheduled on the matter of apportionment for July 6, 2015.  The letter to the Veteran's daughter was mailed to an address which was different than that which she provided on her January 2011 VA Form 9.  

At no time has the appellant, the Veteran's ex-wife, been represented during the initial RO adjudication phase or during the appeal.  

In October 2015 the Veteran withdrew his request for a hearing before the Board and stated that "I do not want any type of hearing."  

In an August 2016 letter, the appellant was advised that there was a procedural defect associated with her case.  She did not respond.
 

FINDINGS OF FACT

1.  The appellant, the Veteran's ex-wife and mother of his daughter, initiated an appeal from a February 2009 denial of apportionment of the Veteran's VA disability compensation by filing an NOD in March 2009.  

2.  Following an SOC which was issued in December 2010, the only document purporting to be a Substantive Appeal was VA Form 9, Appeal to the Board, was received in January 2011 but was not signed by the appellant but by the appellant's daughter who was not her accredited representative.  

3.  The appellant did not have an accredited representative at any time during the appeal; she did not request an extension of time within which to file a Substantive Appeal; and she was not incompetent or under any physical, mental, or legal disability which would have prevented her from properly executing the VA Form 9.  






CONCLUSION OF LAW

The appeal of the February 2009 RO denial of apportionment of the Veteran's VA disability compensation was not perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.200, 20.202, 20.301, 20.302, 20.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  

Background

A Special Apportionment Decision in February 2009 which found that the Veteran had provided $5,500 in child support since 2007 to the claimant, the Veteran's ex-wife and mother of his child, which equated to about $230 per month; and since the Veteran had been providing some support, which was substantial in relation to his then income, apportionment was denied.  The Veteran and the appellant, his ex-wife, were notified of this decision by letters of February 19, 2009.  

The appellant filed a Notice of Disagreement (NOD) to the denial of apportionment in March 2009, and requested consideration of her claim by a Decision Review Officer (DRO).  The DRO issued a Statement of the Case (SOC) in December 2010, which was mailed to the Veteran's ex-wife.  

A Substantive Appeal, VA Form 9, Appeal to the Board of Veterans' Appeals, was filed as to the apportionment issue in January 2011 and was signed by the Veteran's child (not his ex-wife).  

Law and Regulations

All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  

Upon the filing of an NOD in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the SOC.  The SOC so furnished will contain only information which directly affects the payment or potential payment of the benefit(s) which is (are) the subject of that contested claim.  The interested parties who filed an NOD will be duly notified of the right to file, and the time limit within which to file, a Substantive Appeal and will be furnished with VA Form 9, ''Appeal to Board of Veterans' Appeals.''  38 C.F.R. § 19.101. 

When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  

Appellate review of an RO decision is initiated by an NOD and completed by a substantive appeal, after an SOC is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  On receipt of the NOD the RO takes such action or development as is appropriate, and if still denied an SOC is issued.  38 U.S.C.A. § 7105(d)(1).  A substantive appeal must then be filed within 60 days of the date of mailing the SOC, 38 U.S.C.A. § 7105(d)(3), or within the remainder of the one-year period from the date of NOD notification, whichever periods ends later.  38 C.F.R. § 20.302(b).  The substantive appeal consists of a properly completed VA Form 9, Appeal to the Board, or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The formal appeal is to present specific arguments relating to errors of law or fact on the part of the RO.  38 U.S.C.A. § 7105(d)(3); see Roy v. Brown, 5 Vet. App. 554, 555 (1993).  

The one year time limit for filing the formal appeal may be extended for good cause under 38 U.S.C.A. § 7105(d)(3)(West 1991) and 38 C.F.R. § 20.303(1993).  However, 38 C.F.R. § 20.303 (1993) (formerly 38 C.F.R. § 19.130(1990)) provides for extension of the 60 day period to file a substantive appeal or the 30 days period to respond to a SSOC for good cause if the request is in writing and received prior to the expiration of the time period for filing the substantive appeal.  Roy v. Brown, 5 Vet. App. 554. 555 (1993).  

An NOD and/or a Substantive Appeal may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such NOD or Substantive Appeal.  38 C.F.R. § 20.301(a).  

If an appeal is not filed by a person listed in paragraph (a) of this section, and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, an NOD and a Substantive Appeal may be filed by a fiduciary appointed to manage the claimant's affairs by VA or a court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301(b).  

Analysis

Here, the appellant did not sign the VA Form 9 which was received in January 2011.  It was signed by her daughter who was not authorized to represent her.  The appellant has not had an accredited representative at any time during this appeal.  Moreover, there is nothing in the record which remotely suggests that she was incompetent or had any physical, mental, or legal disability which would have prevented her from properly executing the VA Form 9.  Moreover, there was never any request for an extension of time within which to file a Substantive Appeal.  

As such, because a properly executed Substantive Appeal has never been filed, the appeal from the February 2009 Special Apportionment Decision which denied apportionment of the Veteran's disability compensation was not perfected.  Accordingly, the appeal must be dismissed.  


ORDER

The appeal of the denial of apportionment of the Veteran's VA compensation benefits is dismissed.  


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


